AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                       AMENDED
              UNITED STATES OF AMERICA                                         JUDGMENT AFTER REMAND
                                                                               (For Revocation of Probation or Supervised Release)
                                                                               (For Offenses Committed On or After November 1, 1987)
                                   V.
       OSWALDO ZARAGOZA-MADRIGAL (1)
                                                                                  Case Number: 3:19-CR-07127-LAB

                                                                               James Fife
                                                                               Defendant’s Attorney
REGISTRATION NO.                   24692-298
    Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated
☒
THE DEFENDANT:
☒ admitted guilt to violation of allegation(s) No.                  One

☐ was found guilty in violation of allegation(s) No.                                                                after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation

               1                      nv1, Committed a federal, state or local offense
                                      .
                                      .
                                      .
                                      .
                                      .
x   Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

                                                                               February 10, 2020
                                                                               Date of Imposition of Sentence



                                                                               HON. LARRY ALAN BURNS
                                                                               CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                OSWALDO ZARAGOZA-MADRIGAL (1)                                            Judgment - Page 2 of 3
CASE NUMBER:              3:19-CR-07127-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served to run concurrent to USDC for the Southern District of CA, case no. 19cr3043-LAB




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-07127-LAB
  AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

  DEFENDANT:              OSWALDO ZARAGOZA-MADRIGAL (1)                                      Judgment - Page 3 of 3
  CASE NUMBER:            3:19-CR-07127-LAB

                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
One year to run concurrent to USDC for the Southern District of CA, case no. 19cr3043-LAB

                                   SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  //




                                                                                             3:19-CR-07127-LAB
